Opinion by
Judge Mencer,
The Department of Transportation suspended the Certification as an Official Inspection Mechanic of R. Michael Griffith and the Certificate of Appointment of Robert J. Griffith, trading and doing business as Lititz Chevron Service Station, for a period of 3 months. These suspensions followed an inspection, on May 9, 1979, of a 1965 Plymouth sedan by Trooper Kelly of the Pennsylvania State Police. The same car had been inspected by R. Michael Griffith on February 7, 1979, without his finding the defects disclosed by Trooper Kelly’s inspection.
The suspensions were appealed to the Court of Common Pleas of Lancaster County. Following a hearing, that court sustained the appeals, reversed the suspension orders, and directed the Department of Transportation to reinstate the Certificate of Appointment of Robert J. Griffith and the Certification as an Official Inspection Mechanic of R. Michael Griffith. A motion for reconsideration was filed by the Department of Transportation and was dismissed by the court below. The Department of Transportation then filed an appeal to this Court.
After an examination of the record, we affirm the order of the Court of Common Pleas of Lancaster County reversing the suspensions by the Department of Transportation and directing the reinstatements set forth therein, on the opinion of the Honorable D. *52Richard Eckman, filed and docketed at Trust Book 45, page 264, in the Court of Common Pleas of Lancaster County.
Order
And Now, this 20th day of March, 1981, the order of the Court of Common Pleas of Lancaster County, dated December 4, 1979, sustaining the appeals of Robert J. Griffith and R. Michael Griffith and directing the Department of Transportation to reinstate the Certificate of Appointment of Robert J. Griffith permitting him to operate as an Official Inspection Station and the Certification as an Official Inspection Mechanic of R. Michael Griffith, is hereby affirmed.